Statement of Additional Information Supplement April 24, 2009 SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE OPEN-END PUTNAM FUNDS (EXCEPT FOR PUTNAM VARIABLE TRUST) The section INVESTOR SERVICESExchange Privilege is supplemented to state: Same-Fund Exchange Privilege. Class A shareholders who are eligible to invest in Class Y shares are eligible to exchange their Class A shares for Class Y shares of the same fund, if offered in their state. No sales charges or other charges will apply to any such exchange. For federal income tax purposes, a same-fund exchange is not expected to result in the realization by the investor of a capital gain or loss. PUTNAM INVESTMENTS SAI multi 4/09 [SAP CODE]
